DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 16-24, in the reply filed on 2/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/19/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, it is not clear what is intended with the phrase “texture gradient areas.” For example, it is not clear if the limitation is regarding the spacing or size of the micro-texture units in relation to each other or if it is regarding the shape of the micro-texture unit itself. It is further not clear how to determine if a texture makes a gradient.
Regarding claim 23, it is not clear what property is being measured by the term anti-impact strength. There is no description of the property in the claim nor does the instant Specification define the term. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baca et al. (US Pub. 2013/0323466 A1).
Regarding claims 16 and 18, Baca discloses glass substrates having oleophobic and anti-fingerprint properties where the surface has a plurality of gas-trapping features extending from the surface to a depth below the surface and isolated from each other (abstract and [0002]). Each opening has a cross-sectional dimension of 10 nm to 100 microns, a depth of 10 nm to 100 microns and adjacent features are separated by a distance of 10 nm to 50 microns ([0008]). The glass is chemically strengthened (high-strength) ([0011]). The shape of the feature is circular/cylindrical ([0043] and [0046]) which gives an area of 78.5 nm2 to 7850 microns2 (area of a circle = ½*cross-sectional dimension*π) which overlaps the claimed range. In the case where the claimed ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claim 17, Baca discloses the article having an optical transmittance of at least about 94% ([0080]). 
Regarding claim 19, Baca discloses that the features may be in an ordered array or randomly arranged ([0046]). 
Regarding claim 20, Baca discloses the feature is a cavity (groove) with a cylindrical shape but may also be an irregular shape ([0046]).
Regarding claim 21, Baca discloses the features being arranged as an array with all the same size and shape ([0046] and see Fig. 5).
 Regarding claim 22, Baca discloses features which may vary in dimensions or spacing from one feature to the next (gradient) ([0046]).
Regarding claim 24, Baca discloses the glass substrate as a 2D article (Fig. 3).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baca as applied to claim 16 above, and further in view of Amin et al. (US Pub. 2018/0352668 A1).
Baca discloses the glass according to claim 1 as discussed above. Baca does not specifically disclose the thickness of the article or the anti-impact strength of the glass.
Amin discloses a substrate with a textured surface with an anti-fingerprint property where the substrate is glass and is strengthened to exhibit specific mechanical properties including a Vickers hardness of at least 600 kgf/mm2 (abstract, [0009]-[0010], 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the glass substrate in Baca could be a substrate as taught in Amin with a thickness of 500 to 1000 microns as a known suitable thickness for a glass substrate with an anti-fingerprint property (Amin, abstract and [0051]) and further be designed to have desired mechanical properties including a Vickers hardness of at least 600 kgf/mm2 as taught in Amin so the substrate will deform upon indentation and will be free of subsurface faulting and radial cracks upon deformation (Amin, [0076]).
Baca in view of Amin does not specifically disclose the anti-impact strength as claimed. However, Examiner takes the position that a glass with a microstructure and a Vickers hardness of greater than 600 kgf/mm2 as described in Baca in view of Amin will inherently have the anti-impact strength in the claims given the similarity in structure of the claimed invention and the one taught in Baca in view of Amin (see instant claim 1 and instant Specification, [0013] which discloses a hardness of 650 to 700 HV). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Further, to the extent the anti-impact teaching is not considered inherent, Amin teaches strengthening the glass to achieve desired mechanical properties so that the glass deforms upon indention (Amin, [0076]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the glass article in .
Claims 16, 18-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petcavich et al. (US Pub. 2010/0033818 A1).
 Regarding claims 16 and 18, Petcavich discloses microstructures and patterns of microstructures provided to reduce the visibility of fingerprints on the surface of a substrate (abstract) where the substrate is glass ([0041]). The microstructure may be any geometry including cylindrical, pyramidal frustum, conical frustum, compound parabolic, compound elliptical, etc. ([0043]) with a height of 3 to 10 microns ([0045]), length of 10 to 250 micron ([0047]), width of 2 to 120 microns ([0052]), and spacing of 2 to 120 microns ([0057]). A length of 10 to 250 microns and width of 2 to 120 micron gives an area of 20 to 30,000 microns2 for a rectangular shape or 3.14 to 11,304 microns2 for a circular shape (see Figs.3A-3E) which overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claim 19, Petcavich discloses that the microstructure may have a regular distribution, one or more patterns, or irregular distributed ([0060] and Figs. 16-17).
Regarding claim 20
Regarding claim 21, Petcavich discloses the microstructure having a regular distribution with the structures having all the same size and shape (Figs. 4A and 5 and [0060]).
Regarding claim 22, Petcavich discloses microstructure that changes in size (gradient) (Figs. 8-15).
Regarding claim 24, Petcavich discloses the article being 2D (Fig. 2).
Claims 17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petcavich as applied to claim 16 above, and further in view of Amin et al. (US Pub. 2018/0352668 A1).
Petcavich discloses the glass according to claim 1 as discussed above. Petcavich further discloses the glass being transparent ([0041]) where the size and placement of the microstructure may be designed to maximize transparency ([0058]). Petcavich does not specifically disclose the thickness of the article, the anti-impact strength of the glass, or light transmittance of the article.
Amin discloses a substrate with a textured surface with an anti-fingerprint property where the substrate is glass and is strengthened to exhibit specific mechanical properties including a Vickers hardness of at least 600 kgf/mm2 (abstract, [0009]-[0010], [0026], [0037], and [0075]). The substrate has a thickness of 500 to 1000 microns ([0051]) and a light transmittance of 95% or greater ([0007] and [0071]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the glass substrate in Petcavich could be a substrate as taught in Amin with a thickness of 500 to 1000 microns and a transmittance of 95% or more as a known suitable thickness and light transmittance for a glass substrate with an anti-2 as taught in Amin so the substrate will deform upon indentation and will be free of subsurface faulting and radial cracks upon deformation (Amin, [0076]).
Petcavich in view of Amin does not specifically disclose the anti-impact strength as claimed. However, Examiner takes the position that a glass with a microstructure and a Vickers hardness of greater than 600 kgf/mm2 as described in Petcavich in view of Amin will inherently have the anti-impact strength in the claims given the similarity in structure of the claimed invention and the one taught in Petcavich in view of Amin (see instant claim 1 and instant Specification, [0013] which discloses a hardness of 650 to 700 HV). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Further, to the extent the anti-impact teaching is not considered inherent, Amin teaches strengthening the glass to achieve desired mechanical properties so that the glass deforms upon indention (Amin, [0076]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the glass article in Petcavich in view of Amin should be strengthened to have a desired anti-impact strength including a strength in the claimed range to have a surface that is more resistant to crack initiation by shear faulting (Amin, [0075]-[0076]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783